DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (2020/0075574).										Re claim 9, Smith teaches a semiconductor device (Fig. 9) comprising a buried .
Prior art of record
	Re claim 1, Smith et al. (2020/0075574) teaches a semiconductor device (Fig. 9) comprising a buried logic conductor (BLC) CFET (705), the BLC CFET including: 			relative to a first direction, first and second active regions arranged in a stack according to CFET-type configuration [56-57]; 						
Re claim 17, Smith et al. (2020/0075574) teaches a method of manufacturing a semiconductor device (Fig. 9) which includes a buried logic conductor (BLC) CFET region (705), the method comprising forming: 								forming first and second active regions [56-57] arranged in a first stack with the second active region over the first active region [56-57]; 						forming a gate structure (700) proximal to the first and second active regions [56-57]; 													forming first and second contact structures (715a2, 715b2) which are arranged in a second stack with the second contact structure over the first contact structure (715a2, 
yet remains explicitly silent to forming alpha logic conductors and power grid (PG) conductors which are in a first layer of metallization, which are correspondingly over the gate structure and the second and fourth contact structures, and which are non-overlapping of each other; and the first and the third contact structures, and which are non-overlapping of each other, and represent corresponding beta logic conductors in a buried layer of metallization; and forming a first via structure which is interposed between and electrically couples (A) the gate structure, the first contact structure, the second contact structure, the third contact structure or the fourth contact structure and (B) a first one of the beta logic conductors.
Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.						Re claim 10, Smith teaches the semiconductor device of claim 9, 			yet remains explicitly silent to wherein: the first candidate is the second contact structure; and the semiconductor device further comprises: a second via structure electrically coupled between the gate structure and a second one of the beta logic conductors in the M_B layer.									Re claim 13, Smith teaches the semiconductor device of claim 9, 				yet remains explicitly silent to wherein: the first candidate is the first contact structure; and the semiconductor device further comprises: a fifth contact structure electrically coupled to the first active region; a sixth contact structure electrically coupled to the second active region; and a second via structure electrically coupled between the second contact structure and a second one of the beta conductors in the M_B layer.
Claims 11-12 are objected to for at least depending from objected claim 10.
Claims 14-16 are objected to for at least depending from objected claim 13.
Claims 1-8 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically the alpha logic and PG conductors being non-overlapping of each other; and wherein, relative to a second direction perpendicular to the first direction, each of the alpha logic, PG and beta logic conductors at least partially overlap one or more of the first, second, third and fourth contact structures, for the same reasons mentioned for claim 1 in the prior art of record above.												The prior art of record does not anticipate or make obvious the method of claim 17, including each of the limitations and specifically forming alpha logic conductors and power grid (PG) conductors which are in a first layer of metallization, which are correspondingly over the gate structure and the second and fourth contact structures, and which are non-overlapping of each other; and the first and the third contact structures, and which are non-overlapping of each other, and represent corresponding beta logic conductors in a buried layer of metallization; and forming a first via structure which is interposed between and electrically couples (A) the gate structure, the first contact structure, the second contact structure, the third contact structure or the fourth contact structure and (B) a first one of the beta logic conductors, for the same reasons mentioned for claim 17 in the prior art of record above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liebmann et al. (2021/0118798), Figs. 1-6; Smith et al. (2019/0288004), Figs. 1-19; Smith et al. (2019/0172828), Figs. 1-22; Smith et al. (2018/0374791), Figs. 1-39; Smith et al. (2018/0026042), Figs. 1-12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        9/30/21